DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Generally, Examiner recommends clarifying the scope and the particular application of the critical claim terms (gradients, denominator value) in relation to the standard terms and methods in the art.  Both the Specification and the prior art provide many possibilities as to the meaning of these terms that extend well beyond the cited examples. A discussion of the prior art can only become meaningful when the claim limitations are clarified.
Regarding section 103, Applicant argues:  “Initially, Applicant notes that in item g on pages 10 and 11 of the Office Action, the Examiner acknowledges that Ha and 
Examiner notes that while Ha and Tanizawa indeed do not teach calculating vertical gradient values and horizontal gradient values, they do teach calculating a denominator value based on the block dimensions that are represented by vertical gradient values and the horizontal gradient values as explained in Chen.
Applicant argues:  “However, Chen does not disclose that the predmo is used in common for second blocks included in a first block, and that predmo indicates a bit for shifting, and as such, it is respectfully submitted that predmo as taught by Chen cannot correspond to the denominator value required by the claimed invention …”
Examiner notes that the “denominator value” is not particularly limited by the claims, so there is no basis to argue that the examples of the denominator value in the prior art are not within the claim scope.
Applicant argues:  “Chen fails to teach that a first value of a block is calculated by at least shifting a first molecular value indicated by predmo and that a second value of the block is calculated by at least shifting a second molecular value indicated by predmo”
Examiner notes that examples of this feature are cited in Ha and Tanizawa.
	
	
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a 
For a computer-implemented claim limitation, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011).  
Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.
Where a disclosed algorithm supports some, but not all, of the functions associated with the functional limitation, the specification is treated as if no algorithm has been disclosed at all. 
Moreover, attempting to fill in the gaps of the specification by importing off the shelf software or asserting that individuals of ordinary skill in the art would understand how to accomplish the function described with the assistance of such off the shelf software does not solve the inadequacy of the disclosure. Noah, 675 F.3d at 1318, 102 USPQ2d at 1421; MPEP 2181(I)(B).  It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070064799 to Ha (“Ha”) in view of US 20100086028 to Tanizawa (“Tanizawa”) and in view of US 20180192072 to Chen (“Chen”).
Note that since the claim terms are unclear as to what aspect of the video coding standards they pertain, multiple citations may be provided to refer to variant 
Regarding Claim 11:  “An encoder which encodes a by generating prediction samples by performing a bidirectional optical flow operation on a block-by-block basis using second blocks included in a first block included in a current picture, the encoder comprising:  (A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).)
a memory; and circuitry that, in operation using the memory, performs: (“The invention can also be embodied as computer readable codes on a computer readable recording medium … Examples of the computer readable recording medium include read-only memory (ROM), random-access memory (RAM), CD-ROMs, magnetic tapes, floppy disks, optical data storage devices” Ha, Paragraph 71.)
deriving motion vectors of the first block to indicate a region of each of reference pictures different from the current picture; … encoding the second blocks based on the determined prediction samples.   (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element describes inter-frame prediction or motion coding as known under the industry standards such as MPEG and H.26X.  Ha teaches this:  block size between 16x16 and 4x4, a quadtree structure for motion compensation … including a motion vector and/or reference picture in an estimation mode for the H.264 video coding standard. … a most similar block is searched with reference to an adjacent frame( s) subjected to encoding. That is, an intermediate value of motion vectors …”  Ha, Paragraphs 5 and 11.  
Similarly, Tanizawa describes this method:  “the inter-frame prediction will be described. When the to-be-encoded block is predicted in the inter-frame prediction, block matching is performed using a plurality of encoded reference pixels that are accumulated in the reference memory 109. In the block matching, a shift amount between the pixel of the target block of the input image signal 120 as an original image and the plurality of reference pixels is calculated. From the predictor 102, among the images that are predicted using the shift amount [plurality of motion vectors], an image where a difference from the original image is small is output as the prediction image signal 121. The shift amount is calculated at integer pixel precision or fraction pixel precision, and information indicating the shift amount is added to prediction mode information 129 as motion vector information 128.”  Tanizawa, Paragraph 58.  See statement of motivation below.)
calculating a denominator value based on the vertical gradient values and the horizontal gradient values, (Note that the claim does not define an equation for calculating the denominator value or a division or any particular 
 Ha teaches such a calculation:  “The new H.264 video coding standard depends on various new characteristics, such as considering a variable block size between 16x16 and 4x4, a quadtree structure for motion compensation” indicating that each block dimension (horizontal and vertical) can be divided by a multiple of 4.  Ha, Paragraph 5.  Similarly, see Tanizawa, Paragraphs 57-58 and statement of motivation below.)
the denominator value being used in common for the second blocks included in the first block; … calculating a first value of a second block by at least shifting a first molecular value by a first bit indicated by the denominator value, the second block being one of the second blocks included in the first block;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a shift value relates a magnitude of a motion vector to block size (for example a block of 16 pixels decimal on a side is 10000 in binary, but a sub-block of 4 pixels is 100 which has a bit length reduced by a predetermined value).  Prior art teaches:  “considering a variable block size between 16x16 and 4x4, a quadtree structure for motion compensation … including a motion vector ” indicating a motion vector using a plurality of reference pixels is calculated.”  Tanizawa, Paragraphs 58-60.  See statement of motivation below.)
calculating a second value of the second block by at least shifting a second molecular value by the first bit indicated by the denominator value; (Note that this is a repetition of the step rejected above with respect to another “value” in the second block.  However the claim offers no limitation of “first value and a second value” other than their intention “for determining a prediction sample” in an unspecified manner.  Prior art teaches some of the many possible embodiments of this language:  Ha teaches this with respect to motion vector values [first, second, …] for predicting the variable size blocks having [first, second, …] predicted pixels in Paragraphs 11 and 5.  Tanizawa teaches an embodiment with respect pixel values:  “a shift amount [plurality of values] between the pixel of the target block of the input image signal 120 as an original plurality of reference pixels is calculated.”  Tanizawa, Paragraphs 58-60.  See statement of motivation below.)
determining the prediction samples of each of pixels in the second block, the prediction samples being determined by using (i) an intermediate parameter determined using the first value and the second value of the second block and (ii) a value for each of the pixels in the the second block; and  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element can be directed to predicting a block of pixels (i) having particular dimensions first and second and (ii) predicted from one of the second / reference blocks.  This is a common function in the claimed context of video coding standards such as H.264.  Note the explanation in the prior art:  “The new H.264 video coding standard depends on various new characteristics, such as considering a variable block size between 16x16 and 4x4, a quadtree structure for motion compensation”  Ha, Paragraphs 5 and 11.
Where necessary, Tanizawa,  Ha, and Chen are cited for explaining various aspects of an industry standard for video compression, such as H.264.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Ha to implement the various aspects of video coding under the industry standards as taught in Tanizawa and Chen, in order to implement efficient video coding under the industry standards for video compression.  See Ha, Paragraph 5. 
Ha and Tanizawa do not teach “calculating vertical gradient values of each of pixels in the first block, the vertical gradient values being calculated based on pixel values of first reference pixels arranged along a vertical line in one of the reference pictures, one of the first reference pixels being next to a first corresponding pixel corresponding to a current pixel in the first block; … calculating horizontal gradient values of each of the pixels in the first block, the horizontal gradient values being calculated based on pixel values of second reference pixels arranged along a horizontal line in one of the reference pictures, one of the second reference pixels being next to the first corresponding pixel;” (Ha and Tanizawa are directed to a block level prediction of individual pixels within the block, but do not explain the treatment of individual pixels within the block.  See Ha, Paragraph 11 and Tanizawa, Paragraph 58.  
Chen teaches the above claim features in the context of video coding standards which are described in Ha and Tanizawa:  “Aspects of bi-directional optical flow in JEM will now be described. FIG. 6 shows an example of optical flow trajectory. BIO utilizes pixel-wise motion refinement As BIO compensates the fine motion inside the block, enabling BIO may effectively result in enlarging block size for motion compensation [corresponding to block sizing based denominator values discussed above] … are horizontal and vertical components of the I(k) gradient respectively.”   Chen, Paragraphs 99-100.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	

Regarding Claim 2:  “The encoder according to claim 11, wherein the second block is a 4X4 pixel block.”  (“considering a variable block size between 16x16 and 4x4, a quadtree structure for motion compensation”  Ha, Paragraph 5.  Also see Tanizawa, Paragraph 57 and statement of motivation in Claim 1.
 
Claim 6 is rejected for reasons stated for Claim 4 in view of the Claim 12 rejection.
Claim 12, “A decoder,” is rejected for reasons stated for Claim 11, because the decoding operation of Claim 12 corresponds to the encoding operation of Claim 11.  Also note that the decoding operation in Chen Fig. 1 is the reverse of the encoding operation of Chen Fig. 1.  See statements of motivation in Claim 11.)

Claim 13, “An encoding method
Claim 14, “A decoding method” is rejected for reasons stated for Claim 12, because the apparatus functions of the latter implement the method steps of the former.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020094127 to Mitchell (“Mitchell”) as cited in the previous Office Actions.

Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.